         Case 1:19-cv-10424-MKV Document 15 Filed 10/06/20 Page 1 of 2


                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                              DATE FILED: 10/6/2020
 KARIM JONES,

                            Plaintiff,

                     -against-                                  1:19-cv-10424 (MKV)

                                                                       ORDER
  CITY OF NEW YORK et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In an Order dated March 30, 2020, the Court granted Defendants’ request, on Plaintiff’s

consent, for a stay of this action [ECF #13]. The Court also directed Defendants to answer at the

expiration of the requested stay. In lieu of filing an answer, Defendants filed a pre-motion letter

requesting leave to file a motion to dismiss the complaint [ECF #14], as permitted by the Court’s

Individual Rules of Practice in Civil Cases. Plaintiff, however, never respond to Defendants’

pre-motion letter, even though the Defendants represent in their letter that Plaintiff does not

consent to their request to file their contemplated motion to dismiss, and, therefore, the Court’s

Individual Rules require a response within three business days.

       As such, IT IS HEREBY ORDERED that the stay of this case is lifted. IT IS FURTHER

ORDERED that, by October 8, 2020, counsel for Plaintiff shall file a letter showing cause why

she should not be sanctioned for failing to comply with the Court’s Individual Rules.

       IT IS FURTHER ORDERED that, by October 13, 2020, Plaintiff shall inform the Court

whether he intends to amend his complaint. This will be Plaintiff’s last opportunity to amend his

complaint in response to arguments raised in Defendants’ pre-motion letter.




                                                  1
         Case 1:19-cv-10424-MKV Document 15 Filed 10/06/20 Page 2 of 2




       IT IS FURTHER ORDERED that if Plaintiff does not amend his complaint, Defendants

shall file their motion to dismiss by October 29, 2020. Further briefing shall be submitted on the

schedule set forth in Local Rule 6.1(b).

       IT IS FURTHER ORDERED that if Plaintiff elects to amend his complaint, he shall file

his amended complaint by October 29, 2020. Defendants shall respond to any amended

complaint within 14 days of its filing. In the event Defendants file a motion to dismiss, the

briefing for that motion will be on the schedule set forth in Local Rule 6.1(b).

       Any request for an extension or adjournment shall be made by letter filed on ECF and

must be received at least 48 hours before the deadline.

SO ORDERED.
                                                      _________________________________
Date: October 6, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
